Citation Nr: 1404004	
Decision Date: 01/29/14    Archive Date: 02/10/14

DOCKET NO.  09-21 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to service-connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD), depression and anxiety.  

2.  Entitlement to service-connection for a neck condition to include cervical spondylosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, Observer



ATTORNEY FOR THE BOARD

VanValkenburg, A., Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1964 to August 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from the October 2008 and December 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.

The October 2008 rating decision denied service connection for PTSD and anxiety and depressive disorders, while the December 2009 decision denied service connection for cervical spondylosis and a cerebral concussion.  The Board has recharacterized the issues as reflected on the title page.    

The Board notes the Veteran's claim for entitlement to service connection for a neck condition was last denied in August 1981.  The Veteran did not appeal the denial and the decision became final.  However, during the course of the appeals, additional service treatment records (STRs) have been received.  These records included findings that may be relevant to the Veteran's claims.  In such an instance, where VA receives relevant official service department records that existed and had not been associated with the claims file when VA first decided the claims, VA will reconsider the claims, notwithstanding the requirement of new and material evidence.  See 38 C.F.R. § 3.156(c) (2012).  In other words, the submission of new and material evidence is not required in this case for VA to consider the claims on the merits.

During the course of the appeal, by a rating decision of August 2012, the issue of service-connection for a cerebral concussion was granted.  This represented a full grant of the benefit sought.  As such, the issue of service-connection for a cerebral concussion is no longer on appeal.    

The Veteran testified at a videoconference hearing in front of the undersigned Veteran's Law Judge (VLJ) in April 2011.  A transcript of the hearing is associated with the claims file.  

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA system to ensure complete review of the evidence of record.

The issues of entitlement to service-connection for an acquired psychiatric disorder to include PTSD and a neck condition to include cervical spondylosis are addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


REMAND

VA must provide a medical examination when there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, (3) some indication that the claimed disability may be associated with the established event, injury, or disease, and (4) insufficient competent evidence of record for VA to make a decision.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2013).  The third prong, which requires evidence that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  See McClendon, 20 Vet. App. at 83.  

The Veteran has consistently asserted a neck condition was caused by his motor vehicle accident during service.  The newly associated STRs indicate the Veteran may have had a neck condition related to his injury in-service.  See September 1967 medical record and November 1967 cervical spine series indicating an old fracture.  On remand, the RO should schedule the Veteran for appropriate VA examination to address the questions regarding the nature and etiology of his claimed neck condition to include cervical spondylosis.

The Board remanded the issue of an acquired psychiatric disorder to include PTSD in June 2011.  The RO was instructed to obtain outstanding STRs which included hospital records from September 1967.  Following completion of the above development, the RO was to provide the Veteran with a VA examination to address the nature and etiology of his claim of entitlement to service-connection for an acquired psychiatric disorder to include PTSD.  The VA examination was conducted in December 2011, prior to the association of the outstanding STRs with the claims file in April 2012.  As such, the Board finds the RO did not comply with remand orders.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The December 2011 VA examination and March 2012 opinion provided a negative nexus opinion regarding a link between the Veteran's acquired psychiatric disorder to include PTSD and service.  The VA examiner provided a detailed review of the evidence, conducted a thorough examination and properly addressed past PTSD diagnoses in the record.  However, the examination was conducted based on an incomplete record.  Thus, the Board finds that an addendum opinion is required to determine the nature and etiology of any current acquired psychiatric disorder to include PTSD.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Accordingly, the case is REMANDED for the following action:

1. After completing any further development deemed necessary, schedule the Veteran for a VA examination with an appropriate examiner to evaluate the nature and etiology of any current neck/cervical spine disorder to include cervical spondylosis.  The examiner must review the claims file, including the newly associated STRs and must note that review in the report.  The VA examiner must provide an opinion on the following: 

Whether it is at least as likely as not (50 percent or greater probability) that such disability was caused by or etiologically related to active duty, including the Veteran's in-service automobile accident.

The examiner should reconcile any opinion with all other clinical evidence of record.  A complete rationale should be provided for any opinion expressed.

2.  Return the claims file to the December 2011 VA examiner, if possible, to provide an addendum opinion regarding the nature and etiology of the Veteran's acquired psychiatric disorder to include PTSD.  If the examiner determines that an additional examination is necessary, or if the December 2011 VA examiner is unavailable, an examination to address the below questions should be scheduled.

The examiner must review the claims file, including the newly associated STRs and must note that review in the report.  The examiner should discuss the Veteran's statements in support of his claim, prior VA medical evidence of record and service treatment records.  The examiner should provide the following opinions:

Whether it is at least as likely as not (50 percent or greater probability) that any current acquired psychiatric disorder to include PTSD was caused by or etiologically related to active duty, including the Veteran's in-service motor vehicle accident.  

Comment on whether or not the motor vehicle accident could have caused an acquired psychiatric disorder to include PTSD through residuals of a head injury or as a result of the stressful nature of the accident itself.  

The examiner should reconcile any opinion with all other clinical evidence of record.  A complete rationale should be provided for any opinion expressed.

3.  Thereafter, readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran should be provided with a supplemental statement of the case and allowed an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


